Exhibit 10.18
Settlement Agreement
This Settlement Agreement (this “Agreement”) dated as of January 12, 2011, is
entered into by and among the following Parties:

(1)   RAE Coal Mine Safety Instruments (Fushun) Co., Ltd., a company
incorporated and existing under the laws of the People’s Republic of China, with
its legal address at No. 3, Binhe Road, Fushun Economic Development Zone,
Liaoning Province, PRC (the “Debtor”) ;   (2)   Shenyang Research Institute of
China Coal Research Institute, an entity incorporated and existing under the
laws of the People’s Republic of China, with its legal address at No. 11, Binhe
Road, Fushun Economic Development Zone, Fushun City (the “Guarantor”) ;   (3)  
RAE-KLH (Beijing) Technologies Co., Ltd., a company incorporated and existing
under the laws of the People’s Republic of China, with its legal address at
RAE-KLH Plaza, No. 7 Fengxian Middle Road, Yongfeng Industrial Base, Haidian
District, Beijing (“RAE Beijing”) ;   (4)   RAE Systems (Shanghai) Co., Ltd., a
company incorporated and existing under the laws of the People’s Republic of
China, with its legal address at 788 Zhaoxian Road, Jiading District, Shanghai
(“RAE Shanghai”) ; and   (5)   RAE Systems, a company incorporated and existing
under the laws of the USA, with its legal address at 3775 North First Street,
San Jose, CA 95134 (“RAE Systems”).

RAE Beijing, RAE Shanghai and RAE Systems shall be collectively referred to as
the “Creditors”. The Creditors and the Debtor shall be here in after referred to
individually as a “Party”, and collectively as the “Parties”.
WHEREAS:

(A)   The Debtor is a Sino-foreign joint venture enterprise jointly established
by Liaoning Coal Industry Group Co., Ltd. (“Liaoning Coal Group”) and RAE
Systems (Asia) Ltd. (“RAE Asia”), in which Liaoning Coal Group and RAE Asia
respectively holds 30% and 70% equity interests;   (B)   The Guarantor and RAE
Asia entered into an Equity Transfer Contract (the “ETC” ) dated as of
January 12, 2011, pursuant to which, RAE Asia, shall transfer to the Guarantor
70% of the equity interests held by it in the Debtor; and   (C)   As of the date
hereof, the Debtor has not paid the relevant debts and/or service fees owed by
it to RAE Beijing, RAE Shanghai and RAE Systems.

NOW THEREFORE, the Parties have reached the following agreement on the relevant
matters regarding the settlements of debts:
Article 1 Settlement of Debts

1.1   The Parties acknowledge that, as of the date of this Agreement, the
relevant outstanding debts owed by the Debtor to the Creditors are as follows:

  (1)   The debts owed to RAE Beijing by the Debtor that have become due but

 



--------------------------------------------------------------------------------



 



      have not yet been paid shall be RMB 6, 538, 976, consisting of trade
payables of RMB 145, and other payables of RMB 6, 538, 831 (“Debts to RAE
Beijing”);     (2)   The debts owed to RAE Shanghai by the Debtor that have
become due but have not yet been paid shall be RMB 6, 071, 260, consisting of
trade payables of RMB 5,014,188 and other payables of RMB 1,057,072 (“Debts to
RAE Shanghai”) ; and     (3)   The service fee owed to RAE Systems by the Debtor
that has become due but has not yet been paid shall be RMB 5,090,000 (“Service
Fee to RAE Systems”).

1.2   In case the amounts due and payable by the Debtor to RAE Beijing and/or
RAE Shanghai as of December 31, 2010 as set forth in the audit report to be
issued by an accounting firm engaged by the Guarantor (the “Audit Report”) are
not consistent with the amounts specified in (1) and/or (2) above, the Debts to
RAE Beijing and the Debts to RAE Shanghai shall be the amounts set forth in the
Audit Report; provided, however, that,

  (1)   the Guarantor shall provide a true and complete copy of the Audit Report
to RAE Systems immediately upon the issuance thereof;     (2)   within three
(3) days following its receipt of the said copy of the Audit Report specified in
(1) above, RAE Systems shall have the right to submit to the Guarantor a written
dispute about the amounts set forth in the Audit Report; and     (3)   in the
event that (a) RAE Systems submits any written dispute in accordance with
(2) above and (b) RAE Systems and the Guarantor fail to reach an agreement with
respect to the disputed items within ten (10) days, RAE Systems and the
Guarantor shall immediately and jointly appoint an accounting firm to issue a
report on the disputed items, which report shall be binding upon each Party.

Article 2 Repayment of Debts

2.1   With respect to the Debts to RAE Beijing, the Debtor shall repay to RAE
Beijing: (1) RMB 1,000,000 on the date hereof, (2) RMB 1,000,000 each calendar
month from February 2011 (inclusive) to June 2011 (inclusive) on or before the
15th calendar day of each month, and (3) on or before July 15, 2011 all of the
then outstanding amounts of the Debts to RAE Beijing.   2.2   With respect to
the Debts to RAE Shanghai, the Debtor shall repay to RAE Shanghai: (1) RMB
1,000,000 on the date hereof, (2) RMB 1,000,000 each calendar month from
February 2011 (inclusive) to June 2011 (inclusive) on or before the 15th
calendar day of each month, and (3) on or before July 15, 2011 all of the then
outstanding amounts of the Debts to RAE Shanghai.   2.3   RAE Systems agrees to
release the Debtor from its obligation to pay the Service Fee to RAE Systems.  
2.4   With respect to the debt repayment obligations under Article 2.1 to
Article 2.2, if the Debtor delays in repaying any amount of debt, the Debtor
shall be liable to pay a delay penalty ___ to the relevant

 



--------------------------------------------------------------------------------



 



    Creditor in the amount of 0.1% of the delayed amount of debt per day from
the date on which such debt becomes due and payable.

Article 3 Security for Debts
The Parties agree that, to secure the repayment of the Debts to RAE Beijing and
Debts to RAE Shanghai by the Debtor, the Guarantor shall issue a separate letter
of guarantee to the Creditors in the form and substance of Appendix 1 hereto,
pursuant to which, the Guarantor shall be jointly and severally liable for the
debts owed by the Debtor to RAE Beijing and RAE Shanghai.
Article 4 General Release; Waiver; Termination of Business Relationship

4.1   Each of the Debtor and the Guarantor, on its own behalf and on behalf of
its affiliates, directors and employees (collectively, in each case, the
“Releasors”), effective on the date hereof, unconditionally and irrevocably
releases RAE Systems, RAE Asia, RAE Beijing, RAE Shanghai, their affiliates,
directors and employees (collectively, in each case, the “Releasees”) of and
from any and all obligations, claims and causes of action of every nature,
regardless of whether presently known or unknown, pending or future, certain or
contingent, that the relevant Releasors had, now have or hereinafter may have
against the relevant Releasees, arising out of or in connection with any
circumstance, agreement, activity, event or matter occurring or existing on or
prior to the date of this Agreement. For the avoidance of doubt, the Parties
confirm that the Releasors are not hereby releasing RAE Asia from its
obligations to indemnify the Debtor against the Non-disclosed Liabilities
pursuant to Section 4.3 of the ETC.   4.2   The Parties hereby agree and confirm
that each of the agreements set forth in Appendix 2 hereto is and shall be
terminated on the date hereof.

Article 5 Acceleration of Repayment

5.1   Notwithstanding any other provision of this Agreement, in the case that
any of the following events occurs, the relevant Creditor shall have the right
to deliver a written notice to the Debtor and require the Debtor to prepay the
relevant amount of debts within the time limit as requested under such written
notice:

  (1)   The occurrence of any event to the Debtor that may affect its financial
condition or its ability to perform its obligations hereunder, including,
without limitation, any ongoing or contemplated de-merger, merger,
reorganization, restructuring, contemplated listing at a stock exchange or any
other change to the operation methods of the Debtor, reduction of its registered
capital, transfer of its material assets or equity, assumption of any material
liability, creation of any new material liability over the mortgaged properties,
the dissolution or cancellation of registration of the Debtor or filing for
bankruptcy by (against) the Debtor, its involvement in any material lawsuit or
arbitration, or its encounter of

 



--------------------------------------------------------------------------------



 



      any difficulty in the operation or any deterioration in its financial
status;     (2)   The Guarantor fails to perform its obligations under the
letter of guarantee specified in Article 3 hereof; or     (3)   The Guarantor
fails to perform its obligation under the ETC.

5.2   The Debtor and the Guarantor shall notify all Creditors in writing upon
the occurrence or threatened occurrence of any of the events set out in the
above Article 5.1(1) in a timely manner.   5.3   Upon the occurrence of events
under Article 5.1, the relevant Creditor will be entitled to require the Debtor
to repay: (1) all or part of the Debts to RAE Beijing and Debts to RAE Shanghai
that have not yet been repaid by the Debtor; (2) interest accrued on the above
outstanding debts as from the date hereof and to be calculated based on the then
applicable lending interest rate of the Bank of China; and (3) delay penalty
calculated in accordance with Article 2.4 hereof (if applicable).

Article 6 Confidentiality

6.1   The provisions of this Agreement, the debt settlement stipulated herein,
the negotiations prior to this Agreement and any other instruments entered into
pursuant to this Agreement shall be confidential information and will only be
disclosed to those employees, directors, contractors, representatives,
attorneys, financial advisers and consultants of the Parties or actual or
prospective acquirers, lenders or investors, who, by virtue of their respective
duties or positions or a contract obligation requirement, have a need to know
and then only to the extent needed for the purpose of this Agreement.   6.2  
The foregoing obligations of confidentiality and non-disclosure shall not apply
to the information which either Party is required to disclose by any applicable
law, legal process or an order or requirement of a court of competent
jurisdiction or other competent governmental authority, or by the published
rules or any mandatory requirements of any stock exchange on which securities of
the relevant Party or its holding companies are listed (or by any law applicable
to such securities).

Article 7 Dispute Resolution

7.1   This Agreement shall be governed and construed in accordance with the laws
of the PRC.   7.2   The Parties agree that, any dispute or discrepancy arising
out of or in connection with the execution and performance of this Agreement
shall be resolved by the Parties through consultations. If the dispute is not
resolved through consultations within thirty (30) days after either Party has
served a written notice on the other Party requesting the commencement of
consultations, then the Party delivering such notice may submit the dispute to
the China International Economic and Trade Arbitration Commission for
arbitration in Beijing in accordance with its then applicable rules. The
arbitration shall be conducted on a confidential

 



--------------------------------------------------------------------------------



 



    basis and shall be binging upon the Parties. The Parties further agree that,
the Parties to the arbitration shall bear their respective costs and expenses in
connection with the arbitration (including, without limitation, the attorney’s
fees).   7.3   The arbitration tribunal shall consist of three (3) arbitrators,
of which, one (1) shall be appointed by the claimant, one (1) shall be appointed
by the respondent, and the third arbitrator shall be jointly elected by the
above two (2) arbitrators. All proceedings in any such arbitration shall be
conducted in both Chinese and English. The Parties hereby agree that, the
arbitration award shall be final and binding upon all the Parties.   7.4   When
any dispute is being resolved in accordance with this Article 7, except for the
matters under dispute, the Parties shall continue to fulfill their respective
obligations under this Agreement.

Article 8 Miscellaneous

8.1   Without the prior consent of the other Parties, none of the Parties may
assign this Agreement or its rights and obligations under this Agreement.   8.2
  To the extent permitted by the PRC laws, the failure or delay of any Party
hereto to exercise its rights under this Agreement shall not operate as a waiver
thereof, nor shall any single or partial exercise of a right preclude any other
future exercise thereof.   8.3   Unless otherwise provided in this Agreement or
in any other agreement or contract referred to herein, this Agreement and the
appendix hereto shall constitute the entire agreement between the Parties with
respect to the subject matter hereof, supersede any prior expression of intent
or understanding relating hereto and may only be modified or amended by a
written instrument signed by the authorized representatives of the Parties.  
8.4   If any term of this Agreement is held invalid, illegal or unenforceable
under any law or public policy, all other terms of this Agreement shall
nevertheless remain in full force and effect for so long as the economic or
legal substance of the transactions contemplated by this Agreement is not
affected in any manner materially adverse to either Party. Upon such
determination that any term is invalid, illegal or unenforceable, the Parties
hereto shall negotiate in good faith to modify this Agreement so as to effect
the original intent of the Parties as closely as possible in an acceptable
manner in order that the transactions contemplated by this Agreement are
consummated as originally contemplated to the greatest extent possible.   8.5  
This Agreement shall be made in both Chinese and English. Both versions shall be
equally authentic.   8.6   This Agreement shall be effective on the date hereof.
  8.7   Any notice or written communication from any Party to the other Parties
under this Agreement shall be made in Chinese or English, and sent by courier
service or by facsimile. The date of receipt of a notice or communication
hereunder shall be deemed to be seven (7) days after the letter is given to the
courier service and two (2) days after sending in the case of a facsimile

 



--------------------------------------------------------------------------------



 



    evidenced by a transmission report. All notices and communications shall be
sent to the appropriate address set forth below, until the same is changed by
notice given in writing to the other Parties.

         
 
  To the Debtor:    
 
  Address:   No. 3, Binhe Road, Fushun Economic Development Zone, Liaoning
Province
 
  Facsimile No:   0413-7676559
 
  Attention:                                           
 
       
 
  To the Guarantor:    
 
  Address:   No. 11, Binhe Road, Fushun Economic Development Zone, Fushun City
 
  Facsimile No:   0413-6616900
 
  Attention:   Liu Bin
 
       
 
  To RAE Beijing:    
 
  Address:   RAE-KLH Plaza, No. 7 Fengxian Middle Road, Yongfeng Industrial
Base, Haidian District, Beijing
 
  Facsimile No:   010-58717568
 
  Attention:   Li Wang
 
       
 
  To RAE Shanghai:    
 
  Address:   788 Zhaoxian Road, Jiading District,
 
  Shanghai    
 
  Facsimile No:   021-69522623
 
  Attention:   Bernice Bao
 
       
 
  To RAE Systems:    
 
  Address:   3775 North First Street, San Jose, CA 95134
 
  Facsimile No:   001-408-952-8480
 
  Attention:   Fei Shen

 



--------------------------------------------------------------------------------



 



Execution Version
Settlement Agreement
IN WITNESS WHEREOF, the Debtor the Creditors and the Guarantor have caused their
duly authorized representatives to sign this Agreement on the date first written
above,

     
RAE Coal Mine Safety Instruments (Fushun) Co., Ltd.
   
 
   
Authorized representative:
   
Signature:                            (SIGNATURE) [f58770f5877002.gif]

Name:
Title:   (STAMP) [f58770f5877003.gif]
 
   
(GRAPHIC) [f58770f5877004.gif]
   
 
   
RAE Systems (Asia) Ltd.
   
 
   
Authorized representative:


   
Signature: /s/ Fei Shen

   
Name: Fei Shen
   
Title: Director
   
 
   
RAE-KLH (Beijing) Technologies Co., Ltd.
   
 
   
(GRAPHIC) [f58770f5877005.gif]
   



8



--------------------------------------------------------------------------------



 



Execution Version
Settlement Agreement

     
RAE Systems (Shanghai) Co., Ltd.
   
 
   
Authorized representative:


   
Signature: /s/ Ming Ching Tang

Name:
   
Title:
   
 
   
RAE Systems
   
 
   
Authorized representative:


   
Signature: /s/ Robert I. Chen

   
Name: Robert I. Chen
   
Title: President and CEO
   

9



--------------------------------------------------------------------------------



 



Appendix 1 Unconditional and Irrevocable Letter of Guarantee
Guarantor: Shenyang Research Institute of China Coal Research Institute
Registered address: No. 11, Binhe Road, Fushun Economic Development Zone, Fushun
City
Legal representative: Wang Jianguo
Beneficiary A: RAE-KLH (Beijing) Technologies Co., Ltd. (“RAE Beijing”)
Registered address: RAE-KLH Plaza, No. 7 Fengxian Middle Road, Yongfeng
Industrial Base, Haidian District, Beijing
Legal representative: Chen Yizhi
Beneficiary B: RAE Systems (Shanghai) Co., Ltd. (“RAE Shanghai”)
Registered address: 788 Zhaoxian Road, Jiading District, Shanghai
Legal representative: Chen Yizhi
In response to the request of RAE Coal Mine Safety Instruments (Fushun) Ltd.,
Co. (the “Debtor”), Shenyang Branch of China Coal Research Institute (the
“Guarantor”) hereby issues this unconditional and irrevocable letter of
guarantee, dated as of January 12, 2011, to RAE Beijing and RAE Shanghai
(collectively, the “Beneficiaries”) to provide an unconditional and irrevocable
guarantee on a joint and several basis for the payment obligation of the Debtor
under the Settlement Agreement dated as of January 12, 2011, entered into by the
Guarantor, the Debtor, RAE Beijing, RAE Shanghai and RAE Systems (the
“Settlement Agreement”). The guarantee liabilities assumed by the Guarantor are
as follows:

1.   The Guarantor hereby unconditionally and irrevocably guarantees that, it
will bear joint and several guarantee liability for the payment of the Debts to
RAE Beijing and the Debts to RAE Shanghai, both as defined in the Settlement
Agreement, and any and all interests and penalties that may accrue in connection
there with pursuant to the Settlement Agreement. If for any reason the Debtor
fails to fully repay the relevant amount on time in accordance with the
Settlement Agreement, the Guarantor shall first pay such relevant amount, and
will assume all payment liabilities of the Debtor. The Guarantor guarantees
that, within seven (7) business days after its receipt of a written demand from
any Beneficiary hereunder, it will forth with fully repay the secured amount to
such Beneficiary subject to the scope of guarantee of this letter of guarantee.
  2.   During the term of guarantee under this letter of guarantee, the
guarantee liability of the Guarantor shall remain unconditional and irrevocable,
and the content or validity thereof shall not be affected as a result of any of
the following events:

  (1)   the extension of the term of performance of the Settlement Agreement, or
any change to other provisions of the Settlement Agreement;

or

 



--------------------------------------------------------------------------------



 



  (2)   any change to the form of organization or legal status (including
without limitation, change of corporate name, or change of shareholders, or
split-off or merger) or status of assets of any party hereto; or any proposed
change to the form of organization or legal status of the Guarantor, in which
case, the Guarantor shall notify each Beneficiary 20 days in advance; or any
split-off of the Guarantor, in which case, all the liabilities hereunder shall
be assumed by the entity resulting from such split-off;     (3)   any agreement
by and between the Guarantor or either Beneficiary on one hand and any other
entity on the other hand;     (4)   the bankruptcy or dissolution of the Debtor
or failure or inability of the Debtor to perform its payment obligation under
the Settlement Agreement.

3.   The Guarantor hereby warrants and undertakes to the Beneficiaries that:

  (1)   it will comply with and perform all obligations hereunder;     (2)   it
waives the claim and defense for not performing all of its obligations;     (3)
  it is validly existing in accordance with the laws of the People’s Republic of
China, and has full right and authority to own and legally owns its assets, and
has full capacity required for the performance of the guarantee obligation
hereunder;     (4)   its issuance of this letter of guarantee does not violate
any law or regulation, or its articles of association, or any contract to which
it is a party;     (5)   all approvals or authorizations provided by the
relevant laws, regulations and its articles of association have been obtained by
it for providing the guarantee under this letter of guarantee; and     (6)   it
is not currently in any default, or is or will be a subject to any litigation at
any court, governmental or administrative authority or arbitration institution,
or involved in any event that may affect its performance of its guarantee
obligation.

4.   After this letter of guarantee comes into force, the Guarantor shall
furnish to the Beneficiaries its financial information as may be requested by
any Beneficiary.   5.   Without the written consent of the Beneficiaries, the
Guarantor may not assign its guarantee obligation to any other party.   6.  
This letter of guarantee shall come into force after it is affixed with the
common seal of the Guarantor and signed by the legal or authorized
representative of the Guarantor, and shall be terminated after the amount
payable under the Settlement Agreement is paid up.

 



--------------------------------------------------------------------------------



 



Execution Version
Settlement Agreement Appendix 1
(CHINESE CHARACTER) [f58770f5877006.gif]
Date: January 12, 2011
Beneficiary A: RAE-KLH (Beijing) Technologies Co., Ltd.
(GRAPHIC) [f58770f5877007.gif]
Beneficiary B: RAE Systems (Shanghai) Co., Ltd.
Authorized representative:
Signature: /s/ Ming Ching Tang            
Name:
Title:
Date: January 12, 2011

 



--------------------------------------------------------------------------------



 



Appendix 2 Agreements Terminated
(i) The Non-exclusive International Distributor Agreement, dated as of
January 1, 2009, between RAE Coal Mine Safety Instruments (Fushun) Ltd., Co.,
and RAE Systems (Shanghai) Co., Ltd.;
(ii) The lease agreement, dated as of September 30, 2007, between RAE Coal Mine
Safety Instruments (Fushun) Co., Ltd. and RAE-KLH (Beijing) Technologies Co.,
Ltd. with respect to the lease of certain office facility in Beijing by RAE-KLH
(Beijing) Technologies Co., Ltd. to the Beijing Business Unit of RAE Coal Mine
Safety Instruments (Fushun) Co., Ltd.;
(iii) The agreement, dated as of January 7, 2008, between RAE Coal Mine Safety
Instruments (Fushun) Co., Ltd. and RAE-KLH (Beijing) Technologies Co., Ltd. with
respect to the provision of certain office and human resource services by
RAE-KLH (Beijing) Technologies Co., Ltd. to the Beijing Business Unit of RAE
Coal Mine Safety Instruments (Fushun) Co., Ltd., and its amendment dated as of
August 2, 2010; and
(iv) The RAE China Region Sales Cooperation Guidelines, dated October 11, 2010,
between RAE-KLH (Beijing) Technologies Co., Ltd. to the Beijing Business Unit of
RAE Coal Mine Safety Instruments (Fushun) Co., Ltd.

 